 Case 1:19-cr-00025-GJQ ECF No. 108 filed 02/24/20 PageID.716 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                               Case No. 1:19−cr−25

   v.                                             Hon. Gordon J. Quist

MOHAMED SALAT HAJI,

         Defendant.
                                           /



                            NOTICE OF HEARING


TAKE NOTICE that a hearing has been rescheduled as set forth below:

Type of hearing(s):   Status Conference
                      February 26, 2020 09:00 AM
Date/Time:            (previously set for 3/4/2020 at 02:00 PM)
Judge:                Gordon J. Quist
Place/Location:       499 Federal Building, Grand Rapids, MI




                                               GORDON J. QUIST
                                               United States District Judge

Dated: February 24, 2020             By:        /s/ Jacob A. Shapiro
                                               Deputy Clerk
